- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT In relation to various articles published in the press regarding Eletrobras' future investments abroad, we hereby clarify for our shareholders and the market in general that the internationalization of Eletrobras' business is part of the Strategic Plan of the company, aimed at the selective international expansion of GTD&C with focus on the Americas. The Strategic Plan for 2010-2012 of the Eletrobrás System, released on March 17, 2010, stated that: 3.2.5 Internationalization The Eletrobras System will act in the international electric energy market, either directly or in consortium with domestic or foreign companies, for the deployment and operation of enterprises, primarily in hydro generation and transmission of energy, provided that it meets its business interests and thorough assessment of risks and opportunities. Eletrobras' role in the international markets should also consider the creation of new investment opportunities in other countries and the creation of new markets for suppliers of goods and services. The primary focus should be on business opportunities in the Americas, notably Argentina, Colombia, the United States and Peru." The analysis of future investment projects abroad, each at different stages of evaluation, will be based on criteria and indicators such as profitability and return on investment. It is not possible at the moment to define the volume of investment for the upcoming years, which will be a result of these feasibility studies. The analysis of future investment projects abroad, each at different stages of evaluation, will be based on criteria and indicators such as profitability and return on investment, it is not possible at the moment to define the volume of investment for the next years regarding the completion these projects under studies. Rio de Janeiro, July 27, 2010. Armando Casado de Araujo CFO and Investor Relation Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July28, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
